United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 98-3847
                                    ___________

United States of America,                *
                                         *
                    Appellee,            * Appeal from the United States
                                         * District Court for the Eastern
      v.                                 * District of Arkansas.
                                         *
Michael Todd Smithey,                    *      [UNPUBLISHED]
                                         *
                    Appellant.           *
                                    ___________

                            Submitted: April 29, 1999
                                Filed: May 4, 1999
                                   ___________

Before FAGG, HANSEN, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
                           ___________

PER CURIAM.

       Michael Todd Smithey appeals his conviction and sentence for transporting or
causing to be transported in interstate commerce securities worth more than $5,000 and
taken by fraud. Smithey contends the evidence is insufficient to support the jury's
verdict. Smithey also raises an argument about his sentence. We reject Smithey's
contentions and conclude that an extended discussion of the issues presented by his
appeal will serve no useful purpose. First, the record contains substantial evidence on
which the jury reasonably could have found Smithey guilty of the charge. Second, the
district court correctly determined Smithey's guidelines sentence. See United States v.
Jackson, 155 F.3d 942, 948 (8th Cir.) (estimate of intended loss need only be plausible
in light of record as whole), cert. denied, 119 S. Ct. 627 (1998); United States v. Van
Chase, 137 F.3d 579, 583 (8th Cir. 1998) (two-level role increase is warranted when
defendant organized or directed another's participation). We thus affirm Smithey's
conviction and sentence. See 8th Cir. R. 47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -2-